﻿40.	I am pleased to extend to you, Sir, on behalf of the delegation of Thailand, our warmest congratulations on your election to the presidency of the thirty-ninth session of the General Assembly. You are recognized as the person most eminently qualified for this high office during a crucial period in the life of the United Nations. Your undoubted dedication and wisdom, together with your proved diplomatic skill and sense of fairness, are bound to have a beneficial impact on the Assembly's deliberations. It is fitting, therefore, that in these challenging times, the international community has chosen wise and prudent leadership and is grateful to Zambia and to Africa for providing the services of one of its most distinguished sons.
41.	In the same manner, I should like to pay a warm tribute, on behalf of my delegation, to Mr. Jorge Illueca, an illustrious son of Panama and of Latin America, and President of the thirty-eighth session of the General Assembly. The United Nations is indebted to him for the exemplary manner in which he presided over the Assembly and for his invaluable contribution to international peace and co-operation.
42.	My delegation wishes also to congratulate all the Vice-Presidents of the General Assembly, who represent the different regions of the world, reflecting thereby the universality of the United Nations.
43.	The admission of Brunei Darussalam to the United Nations is a historic milestone in its inevitable progress towards complete universality. I am indeed most gratified to extend, on behalf of the Thai delegation, our sincere congratulations to the Government and people of Brunei Darussalam and to its delegation on this momentous occasion. Brunei Darussalam and Thailand are fellow members of the Association of South-East Asian Nations [ASEAN] and are thus committed to the cause of regional peace, harmony and co-operation.
44.	The past year has been marked by contrasting developments which portend both promising and ominous prospects for the future.
45.	On the one hand, the industrial nations have overcome one of the most serious recessions since the Second World War; on the other hand, the developing countries are saddled with a crushing debt burden with little relief in sight. While recovery is proceeding, albeit at an uneven pace, in the developed economies, the poorer nations can only look forward to a continued stalemate in the North-South dialogue and various interrelated multilateral agenda.
46.	While the world has escaped a major conflagration for another year, armed conflicts continue in many parts of the globe, with increasing risks of escalation. While mutual restraints prevail, there is a virtual deadlock in all super-Power negotiations relating to arms control, with grave implications for all mankind. Not only the fearsome spectre of nuclear holocaust but also the ghosts of famine and mass starvation, indiscriminate violence and terrorism continue to stalk and haunt us, and the basic requirements for exorcising them are too often neglected or ignored. The root causes of these and other problems are too frequently a matter of controversy, and as long as they are not dealt with the problems will persist and may indeed worsen.
47.	In all these developments the United Nations has an abiding interest and an important stake. Its membership represents the variegated world in which we live. Its difficulty is derived from the varied interests and preoccupations of our troubled and divided world. Its opportunity can arise from the growing sense of interdependence which the Organization itself has helped to foster over the years.
48.	On the eve of its fortieth anniversary, gnawing self-doubt and external criticisms are threatening to cause a severe malaise towards and within the United Nations. Although this institutional crisis is not the first, or even the worst in United Nations annals, it can lead to paralysis, to the discredit of multilateralism at the very time when international co-operation is imperative to reduce world tension and to strengthen international peace and security.
49.	Since collective security and peace-keeping were the main concerns of the founding fathers of the Organization, and these areas are the primary functions of the Security Council, much thought-provoking discussion has been focused on the role of the Council.
50.	It is to the credit of the Security Council and the United Nations system in general that, despite recent criticisms of its performance, there is never a lack of candidates for the vacant seats in the Council. Another interesting point is that, on most issues where no veto power is exercised, the votes in the Council tend to reflect the sense of the international community as expressed on the same or related issues in the General Assembly. This point highlights the need to maintain a proportional balance in the Council's membership.
51.	Another significant aspect of the Council's composition is that, while there is a need to maintain a balance in proportion to considerations of geography or group, there is also a need for objectivity and moderation, especially in the face of explosive situations. Above all, adherence to principles and a just and reasoned approach to issues are prerequisites for improving the Council's performance.
52.	Among the serious issues faced by the United Nations there are two which would seem to many observers to be less difficult to resolve, partly because they do not appear directly to involve the vital interests of the super-Powers or to indicate any prospect of immediate super-Power confrontation. Moreover, failure or further delay in resolving them will in the long run injure certain important interests of the respective super-Powers. These two issues are the question of Namibia and the situation in Kampuchea.
53.	In both instances it is clear that the respective occupying Powers are acting illegally as well as in an inhumane manner. Any country or individual professing love of freedom, independence, human decency and dignity must find the ongoing situations in those two countries—Namibia and Kampuchea— abhorrent and unjustifiable. Thailand's positions on both issues are identical. We continue to support the legitimate rights of the Namibian and Kampuchean peoples. We continue to support the demands for withdrawal of the occupying forces without delay. As the front-line State in the Kampuchean situation, Thailand suffers similar attacks and acts of aggression, as well as a similar refugee problem, to those experienced by the front-line African States. We continue to support the just struggle of the Namibian people under the leadership of the South West Africa People's Organization [SWAPO] in the same way that we continue to support the just struggle of the Kampuchean people under the leadership of the Coalition Government of Democratic Kampuchea with Prince Sihanouk as its President. At the same time, we continue to support the role of the United Nations in trying to achieve a peaceful solution in accordance with its relevant resolutions and the principles of the Charter.
54.	Despite the efforts of the United Nations for many years, especially in the case of Namibia, the Namibian and Kampuchean peoples remain deprived of their legitimate rights and dignity. It is not difficult to see why. Both South Africa and Viet Nam have used similar tactics to deceive the world while determinedly maintaining their ruthless objectives. Both South Africa and Viet Nam have relied on their superior military capabilities to subjugate the occupied countries as well as to intimidate neighbouring countries.
55.	However, a cogent argument is that the super-Powers also have a vital interest in maintaining peace and stability in the regions of southern Africa and South-East Asia, which are undoubtedly important parts of the world. Moreover, their interests can be severely damaged by strained relations with the majority of countries in those regions. Since their immediate interests are not involved in supporting South Africa and Viet Nam, respectively, but only their fears of the other's intentions, their interests would be better served by ensuring the implementation of the United Nations plan for the independence of Namibia endorsed by the Security Council in resolution 435 (1978), and the framework for a settlement of the Kampuchean problem adopted by the International Conference on Kampuchea, held in New York from 13 to 17 July 1981.
56.	Thailand had the honour of hosting the extraordinary plenary meetings of the United Nations Council for Namibia, held at Bangkok, from 21 to 25 May 1984, at which the Bangkok Declaration and Programme of Action on Namibia were successfully adopted. My Government will continue to maintain its support for the Namibian people until they achieve sovereignty and independence in a united Namibia.
57.	By the same token, Thailand will maintain its support for self-determination by the people of Kampuchea. Recently, the Foreign Ministers of the member countries of ASEAN issued a joint appeal calling for the restoration of full independence and sovereignty to Kampuchea through withdrawal of all foreign forces from that country, national reconciliation among all Kampuchean parties and the exercise of self-determination free from outside interference.
58.	It is important to note that in the ASEAN appeal there is a factual cognisance of the existence of Kampuchean factions whose reconciliation is necessary—indeed, essential—for the survival and well-being of the nation, and that an independent, neutral and non-aligned and united Kampuchea will best serve the interests of the Kampuchean nation. On the other hand, foreign occupation, under whatever pretext, will never conform to the legitimate aspirations of the Kampuchean people. Moreover, it will only lead to more bloodshed, regional tension and external intervention. For these reasons, therefore, the ASEAN States hope that their joint appeal will find increasing support among the States Members of the United Nations.
59.	With reference to the incidents near the Thai- Lao border, my Government regards them as minor border incidents which can unfortunately occur in any part of the world. The issue itself concerns only three small, remote villages covering an area of 19 square kilometres and with a population of 1,100 people. The matter arose when Lao troops began harassing a Thai work crew building a road some distance from those villages and well inside our border. Once military actions had taken place, it became difficult for either side to yield for fear of giving the advantage to the other side.
60.	This bilateral issue was further complicated by an undue interference from a third country, which has seized upon the opportunity to divert world attention from its military occupation of Kampuchea and to introduce an extraneous factor in the form of linkage to the Kampuchean problem.
61.	It has long been the policy of the Royal Thai Government to maintain good-neighbourly relations with Laos. The issue of the three villages should not be permitted to stand in the way of improved relations between the two peoples, who speak the same language and have relatives on both sides of the border. Therefore, despite efforts of the other side to impede progress towards a peaceful settlement, the Royal Thai Government has decided to remove the Thai military presence from the three villages in order to defuse the situation and bring about a peaceful solution to the problem.
62.	The situation in Afghanistan involves one of the super-Powers as a combatant against the Afghan patriots, who only wish to see the restoration of sovereignty and independence to their country. Having undergone some internal dissension, Afghanistan fell prey to foreign intervention and naked armed aggression. Five years of foreign occupation have resulted in nearly a quarter of its population being displaced and in their hapless existence in refugee camps in neighbouring countries. My delegation wishes to pay a fitting tribute to Iran and Pakistan for providing these unfortunate refugees with temporal^ refuge, which imposes a serious burden on their economies.
63.	The Thai delegation reaffirms its full support for the repeated calls by the C nation of the Islamic Conference, the Movement of Non-Aligned Countries and the General Assembly for the immediate and total withdrawal of foreign forces from Afghanistan, in order to allow the Afghan people to exercise their right to self-determination, free from outside intervention, subversion, coercion or constraint of any kind. My delegation also reaffirms its full support for the effort of the Secretary-General and his Personal Representative to bring about a negotiated settlement in accordance with the relevant United Nations resolutions.
64.	The Middle East continues to be embroiled in conflicts which are of the greatest concern to us all.
65.	The war in the Gulf area between Iran and Iraq constitutes a worrisome source of instability in the region, with grave implications for international peace and security, as well as tragic human consequences.
66.	The Government of Thailand enjoys friendly relations with both conflicting parties and earnestly wishes to see the two parties engage in a cease-fire and peaceful settlement of their dispute. We watched with deep concern the start of the present conflict by Iraq and continue to watch with equal concern the determined persistence of Iran in proceeding with the war until certain conditions are met. Does this mean that the hostilities and the accompanying agonies and risks will be prolonged? The world has already witnessed "qualitative" escalation in the use of arms both on land and sea, including chemical weapons. It bodes ill for the patriotic youths of both great nations having to lay down their lives in a war that may never be won.
67.	The core of the Middle East problem remains the question of Palestine. Thailand deplores the fact that the Palestinian people are still denied their inalienable rights, including self-determination. While we are asked to ensure the right of all States in the area to live in peace within secure and recognized boundaries, the rights of the Palestinians to national independence and statehood are ignored. While we were rightly horrified by Nazi persecution of the Jews and are deeply moved by the plight of dissident Jews, the right of the Palestinians to return to their homes and properties has never been adequately addressed. Nor has the plight of the Palestinians in the occupied territories.
68.	The Arabs in the occupied territories, too, share a similar plight, having to live under foreign occupation while Israeli authorities adamantly refuse to implement the relevant United Nations resolutions and to withdraw their forces from the Arab territories occupied since the 1967 war. Thailand's consistent policy is to demand the prompt withdrawal of all Israeli forces from those territories and the full implementation of all relevant United Nations resolutions without further delay.
69.	Since the Israeli invasion of Lebanon, the Middle East has been fraught with heightened dangers. Lebanon is today wracked by civil strife and outside interventions, posing a grave threat to Lebanese sovereignty, independence and territorial integrity. It is with genuine sadness that we observe Lebanon, with its dynamic people and ancient heritage, being ravaged by destruction and incalculable suffering. It has been the consistent policy of Thailand to recognize the sovereignty, independence and territorial integrity of Lebanon. The ongoing crisis in its southern part, which is under Israeli occupation, has recently deepened, owing to illegal actions by the occupying authorities. It seems only just that the position of the Lebanese Government be scrupulously respected, since it constitutes the Administration recognized by all, including Israel, which had indeed concluded an agreement with the same Administration.
70.	Above all, Thailand calls for the immediate implementation of Security Council resolution 509 (1982) and urges all United Nations Members to respect the sovereignty, political independence, unity and territorial integrity of Lebanon, as well as its inalienable rights to its resources, and to support the efforts of the Lebanese Government to restore the legitimate authority of the Lebanese State throughout its territory within the internationally recognized boundaries.
71.	The situation in Central America continues to be a cause of concern for the international community. My delegation is of the view that the Contadora Group's proposal for negotiations among all parties concerned, in order to arrive at a peaceful settlement with viable guarantees, is constructive and conforms to the aspirations of the peoples of the region. We wish, therefore, to express Thailand's support for the efforts of the Contadora Group, which apparently enjoys increasing acceptance not only by the regional countries, but also by the international community.
72.	One of the tragic human consequences of conflict is the refugee problem. While we have not successfully dealt with its root causes, we must continue to perform our humanitarian task, within the limits of our capabilities, in taking care of uprooted and displaced persons. There is nothing more symptomatic of our troubled times than the existence of millions of refugees all over the globe. The fact that poorer countries have had to bear a disproportionately heavy burden also indicates the state of the world's conscience.
73.	The refugee population in Africa alone numbers 5 million. It is gratifying to note the successful convening at Geneva, from 9 to 11 July 1984, of the Second International Conference on Assistance to Refugees in Africa, and the fact that other countries with a similar problem, including Thailand, participated in that Conference and made their pledges to assist their African brothers.
74.	In numbers, Asian refugees follow closely behind those in Africa. There are 2 million Afghan refugees in Pakistan, for instance. The magnitude of the problem in Asia is often compounded by the circumstances and duration of their plight, as in the case of the uprooted Palestinians. In Thailand, some Indo-Chinese refugees have languished for over nine years. Following the invasion of Kampuchea by Vietnamese forces, the number of Kampuchean refugees reached its peak a few years ago. Continued Vietnamese occupation has brought about widespread famine and food shortages and has driven a quarter of a million more Kampucheans to the Thai border, a fact that is a matter of concern to the international community.
75.	The refugee influx has, in turn, displaced the local population. However, their predicament is less well appreciated by the world at large and should be given due sympathy and assistance.
76.	On the other hand, international concern is more clearly perceived with regard to the Vietnamese boat people. Since 1975, Thailand has given temporary refuge and protection to approximately 80,000 Vietnamese boat refugees. It continues to be Thailand’s policy, as in other refugee cases, to assist these hapless boat people in ways that are commensurate with Thailand's limited resources and capabilities. The fact is that, long before their plight had become an issue of international concern, Thai authorities had provided them with relief and assistance. As long as the root causes are not dealt with, there will continue to be people who are willing to flee their country in rickety boats and to risk dangers on the open sea. Unfortunately, there will also be ruthless individuals who will prey on them. In 1981 the Royal Thai Navy set up an anti-piracy unit of its own. In 1982 the Government commenced an anti-piracy programme in co-operation with the United Nations High Commissioner for Refugees. However, owing to financial and territorial constraints, it was possible for the programme to cover a sea area of only 15 per cent of the total area envisaged. In this connection, it should be noted that the so-called Gulf of Thailand comprises sea areas belonging to several coastal States, as well as parts of the high seas. Even then, according to UNHCR statistics, the incidents of piratical attacks on the boat people as well as on fishermen have decreased significantly. In July of this year, the programme was extended for another year, thereby indicating the confidence of the participants in the continued usefulness of the programme.
77.	The principle of burden-sharing must remain the cardinal tenet in dealing with the aftermath of a refugee influx, so as to enable the countries of first refuge to continue with their humane policies. Not only must the international community do its part in alleviating their burden, but it must also try to deal with the root causes in order to alleviate the refugee problem itself.
78.	There are many important aspects of the humanitarian problem of concern to mankind, but among the most serious and appalling must be the deprivation of the basic and fundamental human rights of the black majority in South Africa. The policy of apartheid and its practice by the Pretoria regime are roundly condemned by the international community. Thailand's consistent policy is well known to all, and my delegation will continue to demand the abrogation of apartheid by the Pretoria regime and the recognition of the legitimate rights of the black people in South Africa in accordance with the principle of majority rule and with respect for human dignity and equality.
79.	By the same token, the international community has a stake, and an important role to play, in dealing with another humanitarian issue, namely, drug abuse. The Royal Thai Government intends to remain in the forefront, in co-operation with the international community, in its efforts to suppress opium cultivation and to interdict trafficking in illegal narcotics in the areas under its jurisdiction. While it is true that not all our efforts have been completely successful, we remain no less committed and determined. The task is made more difficult by the inability to curb demand, which is often the responsibility of another sovereign Government, and by the rugged terrain and the limited equipment in the hands of enforcement officers. Moreover, in the case of opium cultivation by hill tribesmen, any ill- considered actions in contravention of their age-old custom and belief should be avoided. Indeed, one can safely predict that if such precipitate actions were taken, they would be condemned by many people from the same country which now demands such actions.
80.	The problem of drug abuse, if permitted to continue unabated, would become a time bomb that might ultimately lead to the debasement, and even the destruction, of man. Death would not be as rapid as in a nuclear war, but man would lose his reason for being long before death overtook him.
81.	The world is still confronted with the unprecedented threat arising from a massive build-up of arms and competition in the qualitative refinement of weapons of all kinds. Furthermore, rapid advances in science and technology have made the extension of the arms race into the new dimension of outer space a very real possibility.
82.	Negotiations, both within and outside the framework of the United Nations, to halt the spiralling arms race and reduce the risks of nuclear confrontation have not thus far made any significant progress. To this paralysis of multilateral negotiations is added the recent suspension of the bilateral talks between the two super-Powers on intermediate- range nuclear forces and strategic arms reduction issues. Moreover, the deterioration of the international situation provides added impetus to the arms race, thereby bringing the world closer to the brink of doom.
83.	In view of the unabated escalation of the arms race and the dangers that confront the world today, disarmament has become more urgent and imperative than ever before. The Thai delegation fully shares the views expressed in the Final Document of the Tenth Special Session of the General Assembly, the first special session devoted to disarmament, that, while the final objective should be general and complete disarmament under effective international control, the immediate goal must be the elimination of the dangers of nuclear war and the implementation of measures to halt and reverse the arms race. My delegation urges that all States, particularly the nuclear-weapon States, pursue as a matter of urgency negotiations on the implementation of the Programme of Action contained in the Final Document, taking into account the legitimate security interests of nuclear-weapon and non- nuclear-weapon States alike.
84.	As a further step to advance the cause of disarmament, measures to halt and reverse the arms race should be complemented by other initiatives, such as the establishment of zones of peace. Such zones could strengthen the fabric of regional peace and stability and prevent extra regional interference, thereby creating conditions conducive to regional cooperation in economic and social development. In the light of this fact, Thailand and the other countries members of ASEAN will exert every effort to bring about the early establishment of a zone of peace, freedom and neutrality in South-East Asia.
85.	In the same manner, Thailand supports an early convening at Colombo of the Conference on the Indian Ocean. My delegation urges that the Ad Hoc Committee on the Indian Ocean continue to make determined efforts to overcome the outstanding problems and finalize all preparations for the Conference in a timely manner.
86.	Recent reports of the use of chemical and biological weapons in certain parts of the world, including South-East Asia, are an appalling reminder of the urgent need to control and eliminate this type of armament. In view of their inhumane and indiscriminate effects, my delegation is strongly opposed to the development, manufacture, stockpiling and use of these weapons in any circumstances. A comprehensive treaty banning such weapons, with adequate mechanism for verification, should be a matter of the highest priority in the ongoing work of the Conference on Disarmament.
87.	On the eve of this session of the General Assembly, my delegation was encouraged to see some signs that the two super-Powers were more inclined towards a resumption of their bilateral arms talks. While it may be too optimistic to hope for a meaningful dialogue between them before the end of this year, it should be realized that time passes and with each passing day the risks of confrontation increase. In this connection, the tone set by President Reagan in his statement before the Assembly should further encourage us to renew our collective efforts in the quest for a world free from weapons of mass destruction. Such a step would indeed be a giant step for mankind.
88.	If the world can be spared the immense costs of the arms race, then enormous amounts of resources can be released for such constructive uses as the economic and social development of the poorer countries.
89.	The Thai delegation is conscious of the crisis at present affecting the global economy. While the underlying problems are structural in nature, interna-tional efforts to revitalize the development process in the developing countries are indispensable for sustained global recovery. In this regard, my delegation is convinced that such recovery and continued economic development are inseparable. My delegation therefore wishes to express its disappointment at the lack of progress towards the launching of global negotiations and to reiterate its call for their early inauguration. At the same time, we endorse the proposal for an international conference to re-examine the functioning and rules of the present international monetary, financial and trading systems and to bring them within the framework of global negotiations.
90.	Since Thailand is a developing country heavily dependent on export earnings from food products, agricultural commodities and industrial raw materials for the financing of its development programme, it is concerned that in the past year commodity prices have dropped to their lowest levels in more than 30 years. Increasing recourse to protectionist measures, including export subsidies, quantitative restrictions and the use of other non-tariff barriers by the industrialized countries continues to accentuate the economic plight of the developing countries, to the detriment of trade growth and global economic recovery. The Thai delegation believes that verbal commitments to honour an open trade system must be followed by concrete actions to reduce trade barriers.
91.	Protectionism in developed countries has imposed severe constraints on our food production and marketing, and too little attention has been paid to the impact of trade barriers on the problem of famine and malnutrition in the world at large.
92.	Thailand is deeply sympathetic regarding the economic difficulties of the least developed and land-locked developing countries, which are the world's poorest and most disadvantaged. These countries include Thailand's neighbour, the Lao People's Democratic Republic. Many such countries, in Africa in particular, have to face serious famine and deprivation. Despite its limited resources as a developing country and despite its various commitments, Thailand has been able to provide modest assistance in the form of food aid and financial contributions, as well as technical assistance, to those nations most severely affected. Recognizing the seriousness of food shortages, particularly in Africa, my Government will look further into possibilities for bilateral co-operation with African countries in food production in order to promote self-sufficiency.
93.	Regarding the question of energy, recent adjustments in fuel prices should not be regarded as diminishing the need for lasting and effective solutions to energy problems, including those of energy conservation and the utilization of alternative sources of energy. Investment, development and growth of production in the energy fields in the developing countries should also be encouraged. The Thai delegation supports the need for a sustained mobilization of international financial resources as a means of assisting the national efforts of developing countries in using domestic energy resources. My delegation also renews its call for the early establishment of the proposed energy affiliate of the World Bank and for an early implementation of the Nairobi Programme of Action for the Development and Utilization of Mew and Renewable Sources of Energy.
94.	With regard to the debt problem, Thailand feels that it not only imposes a burden on debtor nations but also constitutes a far-reaching constraint to world trade and recovery and contributes to the weakening of the international financial system. We were therefore disappointed at the failure of the London Economic Summit of the seven major industrialized countries, held from 7 to 9 June 1984, to address adequately the problem of debt and the whole range of problems besetting the majority of countries in the world, including trade liberalization, commodities and financial flows.
95.	On science and technology, Thailand welcomed the agreement reached on 20 June 1983 on the establishment of the long-term financial and institutional arrangements for the United Nations Financing System tor Science and Technology for Development. Although the agreement falls short of world-wide expectations, it is hoped that successful collective efforts will be made to mobilize adequate resources for the system, to enable the long-term arrangements to take effect as soon as possible. The Thai Government stands ready to make a financial contribution to the arrangements.
96.	As a founding member of the Group of 77, Thailand attaches high priority to the goals of collective self-reliance through economic and technical co-operation among developing countries, both within its own sub region and at the global level, under the aegis of the Caracas Programme of Action4 and the Buenos Aires Platform, respectively. In this connection, Thailand has recently played host to two technical meetings under the sponsorship of the Group of 77 and at the Group's request. One of the important outcomes was the establishment of an action committee on co-operation in fossil fuels, which is the first of its kind under the Caracas Programme of Action.
97.	This year marks the twentieth anniversary of the founding of the Group of 77. It is indeed a significant milestone in international co-operation. My delegation joins the other Members in extending its best wishes to the Group, as well as in thanking its chairmen, past and present, and their able staffs for their dedicated work on behalf of the Group, to which Thailand is proud to belong.
98.	It is perhaps through lending one another a helping hand that we can best learn to experience the multilateral approach. The value of multilateralism cannot be gainsaid in a forum such as this, where leaders of so many countries have taken the trouble to be present.
99.	This is an opportune moment to pay a well- deserved tribute to the Secretary-General, who has courageously appraised the role of the United Nations, noted its accomplishments and shortcomings, and added stature to his position during his relatively short tenure thus far.
100.	In the conclusion to his report on the work of the Organization, the Secretary-General has reiterated his call for a multilateral and rational approach to the problems of international peace and development, and he states that:
"It is widely understood that without such a system we shall run unacceptable risks and that it is therefore irresponsible to weaken the multilateral approach. Without the safety net which multilateral organization provides, the world would certainly be a much more dangerous and disorderly place."
101.	My delegation fully subscribes to his views. On the eve of the Organization's fortieth anniversary, the Thai delegation pledges its continued co-operation to you, Mr. President, and to the Secretary-General in the furtherance of the noble aims and objectives of the United Nations. Let the cry in this Hall be: "Forty more years!"
